                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA
TERRANCE SYKES,                                  :
                                                 :
          Plaintiff                                  CIVIL ACTION NO. 1:19-1133
                                                 :
                       v.
                                                 :       (JUDGE MANNION)
DAVID J. EBBERT,
                                                 :
          Defendant
                                           ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)          The report and recommendation of Judge Schwab, (Doc.
                       12), is ADOPTED IN ITS ENTIRETY.
          (2)          The plaintiff’s complaint, (Doc. 1), is DISMISSED WITH
                       PREJUDICE.
          (3)          The clerk of court is directed to CLOSE this case.




                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge

Date: November 12, 2019
19-1133-01-ORDER.wpd
